Case: 15-50451      Document: 00513490777         Page: 1    Date Filed: 05/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50451                                   FILED
                                  Summary Calendar                              May 3, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONARDO ALONSO RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CR-731-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Leonardo Alonso Rodriguez pleaded guilty, pursuant to a plea
agreement, to conspiracy to possess with intent to distribute 500 grams or more
of methamphetamine. The district court sentenced Rodriguez to 180 months
of imprisonment and six years of supervised release. Rodriguez appeals his
sentence, arguing that the district court erred by imposing a three-level
enhancement pursuant to U.S.S.G. § 3B1.1(b) based on his role as a manager


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50451    Document: 00513490777     Page: 2   Date Filed: 05/03/2016


                                 No. 15-50451

or supervisor in the offense. However, Rodriguez’s plea agreement contains an
appeal waiver provision that precludes his challenge to the district court’s
sentence.
      In an attempt to avoid the enforcement of the appeal waiver, Rodriguez
argues that his plea agreement is invalid because it is procedurally and
substantively unconscionable.      He asserts that the plea agreement is
procedurally unconscionable because the parties had unequal bargaining
power. He further asserts that the agreement is substantively unconscionable
because it is “grossly one sided,” as he maintains that he gave up numerous
important rights and received “very little, if anything” in return.
      Because Rodriguez did not challenge the validity of the plea agreement
in the district court and did not attempt to withdraw his plea on grounds that
the plea agreement was unconscionable, we apply plain error review to his
claims. See United States v. Vonn, 535 U.S. 55, 58-59 (2002). Our review of
the plea agreement reveals no plain error with respect to Rodriguez’s
unconscionability arguments. Rodriguez was free to reject the agreement and
to either go to trial or plead guilty without a plea agreement, and the plea
agreement provided Rodriguez with significant benefits.
      The appeal waiver in the plea agreement bars Rodriguez’s challenge to
the district court’s sentence. Accordingly, the appeal is DISMISSED.




                                       2